The former opinion in this case, already promulgated, is withdrawn and held for naught. The judgment of conviction as originally appeared in the record contained a clerical misprision, by the clerk of the court, and as there appeared the defendant was sentenced, upon conviction, to the penitentiary for one year. A corrected judgment of conviction has now been filed, wherein it appears that the term of imprisonment was for one year and a day, hence the action of the court in this connection is affirmed.
Affirmed.